 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANN ZHAI,                                          No. 2:18-cv-02975-TLN-KJN (PS)
12                       Plaintiff,
13            v.                                         ORDER TO SHOW CAUSE
14    WOODLAND MEMORIAL HOSPITAL,
      et al.
15
                         Defendants.
16

17

18          Plaintiff Ann Zhai, who proceeds without counsel, commenced this action on November

19   14, 2018, and moved to proceed in forma pauperis. (ECF Nos. 1, 2.) On January 7, 2019, the

20   court granted plaintiff’s motion and ordered service of the complaint on defendants. (ECF No. 3.)

21   Specifically, the court ordered that “[p]laintiff shall supply the U.S. Marshal, within 30 days from

22   the date this order is filed, with all information needed by the U.S. Marshal to effectuate service

23   of process, and shall, within 10 days thereafter, file a statement with the court that such

24   documents have been submitted to the U.S. Marshal.” (Id. at 3.) The court warned plaintiff that

25   “[f]ailure to comply with this order may result in any appropriate sanctions, including monetary

26   sanctions and/or dismissal of the action pursuant to Federal Rule of Civil Procedure 41(b).” (Id.)

27   The deadline having passed, plaintiff has failed to file a statement with the court that all necessary

28   documents have been submitted to the U.S. Marshal.
                                                        1
 1          “Pro se litigants must follow the same rules of procedure that govern other litigants.”

 2   King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987) (overruled on other grounds). The Eastern

 3   District Local Rules explain that “[a]ny individual representing himself or herself without an

 4   attorney is bound by the Federal Rules of Civil or Criminal Procedure, these Rules, and all other

 5   applicable law. All obligations placed on ‘counsel’ by these Rules apply to individuals appearing

 6   in propria persona. Failure to comply therewith may be ground[s] for dismissal, judgment by

 7   default, or any other sanction appropriate under these Rules.” E.D. Cal. L.R. 183(a).

 8   Furthermore, “[f]ailure of counsel or of a party to comply with these Rules or with any order of

 9   the Court may be grounds for imposition by the Court of any and all sanctions authorized by

10   statute or Rule or within the inherent power of the Court.” E.D. Cal. L.R. 110.

11          Accordingly, IT IS HEREBY ORDERED that:

12          1. Within 14 days of this order, plaintiff shall SHOW CAUSE in writing why the court

13              should not impose monetary sanctions and/or dismiss this action based upon plaintiff’s

14              failure to follow the court’s previous order.

15          IT IS SO ORDERED.

16   Dated: March 11, 2019

17

18

19

20
21
     14
22

23

24

25

26
27

28
                                                       2
